DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed June 07, 2021.  Claims 1-20, are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/15/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens.  An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1, 8, 15, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15, of the issued U.S. Patent No. 11,047,692.  Although the claims at issue are not identical, they are not patentably distinct from each other because in claim 1, the apparatus comprising a memory, and a processor to:
receive coordinate data relating to a worksite (that is a map layer of a field),
determine if the coordinate data satisfies (compatible) an integrity threshold; generate a mission plan for a vehicle to traverse a desired path of the field based on the coordinate data; generate verification data (that a plan) for the mission plan; and transmit the mission plan and the verification data to a server to authorize operation of the vehicle to traverse the desired path, performing functions recited in the instant application in claim 1, are similar enough in scope to be encompassed by the limitations of the apparatus presented in claim 1, of the issued patent No. 11,047,692, including memories (elements 714, 716, fig. 7).
	Similarly method claim 8, in the instant application is similar in scope to limitations recited in claim 8 of the issued patent 11,047,692. 
	Similarly claims 15, in the instant application are similar enough encompasses the limitation of claim 15 of the issued patent 11,047,692.
	A review of the claim 15, reveal similar similarity in scope in the instant case on comparison with the claim 15, of the issued patent 11,047,692.
	The analysis noted above shows limitations of the claims in the instant application are similar enough to be encompassed by the limitations of claims of the US Patent 11,047,692, as anticipation of all limitations is equivalent to obviousness and as such would have been obvious to one of ordinary skill in the art to implement the claim limitations similarly recited in the instant application using the claims of US Patent 11,047,692, in order to implement such apparatus (method steps) claimed in the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.


Regarding claim 1, discloses an apparatus comprising: 
memory; and 
a processor to: 
	receive coordinate data relating to a worksite; determine if the coordinate data satisfies an integrity threshold; generate a mission plan for a vehicle to perform a desired task based on the coordinate data; 
	generate verification data for the mission plan; and 
	transmit the mission plan and the verification data to a server, the server to authorize operation of the vehicle to perform the desired task.  
	Regarding claim 2, discloses wherein the processor is to inhibit the operation of the vehicle in response to the coordinate data not satisfying the integrity threshold.

3. The apparatus of claim 2, wherein inhibiting the operation of the vehicle includes disabling operation of actuators of the vehicle.

4. The apparatus of claim 1, wherein the integrity threshold is based on at least one of a certification, a pedigree of the coordinate data, or a position sensor accuracy.

5. The apparatus of claim 4, wherein the processor is to verify the position sensor accuracy by verifying accuracy of a measurement from a Global Navigation Satellite System sensor.

6. The apparatus of claim 1, wherein the processor is to adjust the coordinate data in response to the coordinate data not being compatible with a positioning system of the vehicle.

7. The apparatus of claim 6, wherein adjusting the coordinate data includes transforming the coordinate data to a coordinate system compatible with the positioning system.